Shaw, J.,
dissenting. I concur with the analysis and findings of the majority, but respectfully disagree with the final disposition. The majority opinion thoroughly and effectively details on the part of respondent the intentional disregard of known legal authority of this court in an effort to harass and intimidate a former client who filed a disciplinary grievance against him, a pattern of deceitful conduct with clients and trial courts, the deliberate disobedience of a contempt order issued by this court, and an effort to evade responsibility for his own conduct via a less than bona fide effort to invoke relief under the ADA — all occurring while respondent was under one or the other of two different suspension orders of this court. In my view, the aggressive pattern of professional deceit and dishonesty exhibited by respondent towards the courts, the public, and the disciplinary process itself is not outweighed by indications that in his personal life, respondent may be presently recovering from drug and alcohol abuse or involved in certain community affairs. Given these circumstances, a departure from the normal rule of Disciplinary Counsel v. Koury (1997), 77 Ohio St.3d 433, 674 N.E.2d 1371, seems neither warranted in this case nor prudent for future *201cases. I believe the only appropriate sanction here is an order of permanent disbarment.
T. Bryant and Cook, JJ., concur in the foregoing dissenting opinion.